In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2244 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

CHARLISE WILLIAMS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:14‐cr‐0557‐1 — Virginia M. Kendall, Judge. 
                      ____________________ 

        ARGUED MAY 16, 2018 — DECIDED JUNE 6, 2018 
                 ____________________ 

   Before FLAUM, SYKES, and HAMILTON, Circuit Judges. 
    FLAUM, Circuit Judge. Charlise Williams was charged in a 
five‐count  indictment  for  bankruptcy  fraud.  After  a  week‐
long  jury  trial,  she  was  found  guilty  on  all  counts  and  sen‐
tenced to a below‐Guidelines prison term of 46 months. On 
appeal, Williams argues that the district court erred by: (1) re‐
stricting her ability to cross‐examine witnesses in violation of 
the Confrontation Clause; and (2) applying certain Guidelines 
2                                                      No. 17‐2244 

offense‐level enhancements based upon the total loss amount 
and number of victims. We affirm. 
                            I. Background 
     A. Factual Background 
   On December 14, 1999, Williams purchased two combined 
condominium  units  (collectively,  the  “condominium”)  over‐
seen  by  the  South  Commons  Condominium  Association 
(“SCCA”). Williams financed the purchase with a mortgage, 
and refinanced twice. By 2003, Williams fell behind on pay‐
ments to various creditors, including to SCCA for condomin‐
ium association fees. 
    On January 30, 2003, Williams filed the first, of eventually 
five,  Chapter  13  Bankruptcy  petitions  in  the  Bankruptcy 
Court for the Northern District of Illinois. Importantly, when 
an individual files a bankruptcy petition, all creditors are au‐
tomatically  stayed  from  initiating  debt  collection  activities. 
Her  scheme  was  generally  as  follows.  After  filing  for  bank‐
ruptcy, Williams would fail to make all required payments as 
required  by  her  Chapter  13  payment  plan.  As  a  result,  the 
bankruptcy court would dismiss the case. After the dismissal, 
SCCA would often file eviction and collection suits. Williams 
would then file a new Chapter 13 bankruptcy petition in order 
to stay the action. Again, Williams would fail to make most of 
the required plan payments, and the cycle would continue. 
   Notably,  after  voluntarily  dismissing  her  second  bank‐
ruptcy petition, Williams arranged to temporarily transfer the 
condominium to a companion, Ekkehard Wilke. On March 21, 
2005, Williams and Wilke signed two documents: a warranty 
deed  by  which  Williams  transferred  the  condominium  to 
Wilke,  and  a  quitclaim  deed  that  returned  title  to  Williams. 
No. 17‐2244                                                       3

Williams recorded the warranty deed on April 12, 2005 and 
the quitclaim deed on May 12, 2005. At Williams’s trial, Wilke 
testified that he provided nothing of value in exchange for ti‐
tle  and  never  lived  in  the  condominium.  With  title  in  his 
name, Wilke obtained two mortgage loans secured by the con‐
dominium. Neither Williams nor Wilke made all the required 
payments.  Moreover,  in  her  bankruptcy  petitions  that  fol‐
lowed, Williams failed to disclose the transfers of her condo‐
minium to and from Wilke. Additionally, she told the bank‐
ruptcy court that Wilke was  a  co‐debtor and agreed  to con‐
tribute  $1,324  a  month  toward  the  mortgage.  However,  at 
trial, Wilke testified this was not true.  
    After dismissing Williams’s fifth and final petition, on De‐
cember  4,  2009,  the  bankruptcy  court  also  barred  Williams 
from filing a new bankruptcy case for 180 days. As a result, 
SCCA’s  eviction  suits  could  proceed.  However,  in  January 
2010, Williams and Wilke agreed to a plan that Williams be‐
lieved could prevent eviction: Williams would transfer title of 
the  condominium  to  Wilke,  and  Wilke  would  file  for  bank‐
ruptcy  in  his  name.  Like  in  2005,  Williams  prepared  two 
deeds—a  warranty  deed  transferring  title  from  Williams  to 
Wilke,  and  a  quitclaim  deed  transferring  title  back  to  Wil‐
liams.  Wilke  and  Williams  signed  both  deeds,  which  were 
later notarized. The warranty deed was recorded on February 
1, 2010. The quitclaim deed was not recorded until March 4, 
2011. 
   On February 9, 2010, Wilke filed a Chapter 13 bankruptcy 
petition stating the condominium was his property. Because 
neither Wilke nor Williams made the required plan payments, 
Wilke’s  attorney  suggested  converting  the  bankruptcy  to  a 
Chapter 7 case. Wilke testified Williams opposed this change 
4                                                      No. 17‐2244 

because  she  would  lose  ownership  of  the  condominium.  In 
April 2010, an attorney filed a motion on behalf of Wilke re‐
questing  an  order  staying  SCCA’s  eviction  proceedings  and 
seeking sanctions against SCCA. The motion stated that Wilke 
owned the condominium and Williams rented from Wilke. At 
trial, however, Wilke testified that he did not retain this attor‐
ney or ask him to file the motion. On May 11, 2010, Wilke ad‐
mitted to the bankruptcy court that he testified falsely to ben‐
efit Williams, and the court dismissed his bankruptcy case. 
     B. Procedural Background 
    On October 2, 2014, Williams and Wilke were charged in a 
five‐count indictment for bankruptcy fraud under  18  U.S.C. 
§§ 157(1)  and  (2).  Wilke  pled  guilty  to  a  misdemeanor  and 
agreed to cooperate with the government in its prosecution of 
Williams. Williams proceeded to trial, which began on June 
13, 2016. The government called several witnesses, including 
SCCA board member Carrolyn Patterson, SCCA attorney Da‐
vid Sugar, and Wilke.  
    Relevant  to  this  appeal,  on  cross‐examination,  defense 
counsel sought to ask Patterson and Sugar about a class action 
lawsuit Williams had filed against SCCA in order to show that 
SCCA had strong negative feelings about Williams. Addition‐
ally, Williams sought to ask the witnesses about SCCA’s treat‐
ment  of  Williams  relative  to  other  tenants,  and  specifically, 
whether SCCA offered her a payment plan. The government 
raised a Federal Rule of Evidence 403 objection to this line of 
questioning. The court, while recognizing that Williams could 
cross‐examine the witnesses to show bias, restricted question‐
ing as to these topics. It permitted defense counsel to ask the 
witnesses whether they were aware of Williams’s role in filing 
the class action and the related legal fees, but barred further 
No. 17‐2244                                                           5

inquiry into the substance of her allegations. It reasoned that 
the  topics  “raise[d]  a  jury  nullification  issue”  because  they 
were an attack on the underlying debt, which was irrelevant 
to the elements of bankruptcy fraud.  
     On  June  20,  2016,  after  a  week‐long  jury‐trial,  Williams 
was found guilty on all five counts charged in the indictment; 
on December 14, the district court denied Williams’s motion 
for acquittal or a new trial. The court held a sentencing hear‐
ing on May  30, 2017. It determined  Williams had a  base of‐
fense‐level of 6 and criminal history category of I. The govern‐
ment  sought  several  offense‐level  enhancements,  two  of 
which are relevant to this appeal: ten levels for causing a total 
loss greater than $150,000 and two levels because the offense 
involved ten or more victims. The government calculated to‐
tal  loss  at  $193,291—“the  increase  in  the  amount  of  money 
that defendant owed to her creditors (and which the creditors 
were prevented from trying to collect) between when she filed 
her first bankruptcy case and when she filed her fifth one.” It 
determined  that  Williams’s  offense  involved  more  than  ten 
victims because in 2009, Williams had over thirty creditors she 
did not have in 2003. Williams, on the other hand, maintained 
that “the sole purpose of the scheme was for Ms. Williams to 
maintain control of her condominium” and therefore, “liabil‐
ity  should  be  limited  …  to  the  loss  that  directly  relates  to 
[SCCA].” She estimated that loss as $45,694—which warrants 
only  a  six‐level  increase—and  claimed  the  only  victim  was 
SCCA—which  warrants  no  victim  enhancement.  The  court 
sided with the government. It explained: 
       [T]he  fraudulent  invocation  of  the  automatic 
       stay stayed all creditors from … barking at her 
6                                                      No. 17‐2244 

        door. So each time the stays were filed, … any‐
        one  that  was  in  the  queue  waiting  to  be  paid 
        would be considered both a victim of the stays 
        as well as for the loss amount. 
   With the enhancements, Williams’s adjusted offense level 
was  24;  combined  with  a  criminal  history  category  of  I,  the 
Guidelines  Range  was  51–63  months’  imprisonment.  Ulti‐
mately, the district court imposed a below‐Guidelines prison 
term of 46 months.  
                            II. Discussion 
     A. Cross‐Examination 
     Williams first argues the district court erred in limiting the 
scope of cross‐examination of witnesses Patterson and Sugar. 
The  Sixth  Amendment’s  Confrontation  Clause  guarantees 
criminal  defendants  the  right  to  confront  witnesses  at  trial. 
United States v. Linzy, 604 F.3d 319, 323 (7th Cir. 2010). It “re‐
flects the belief that adversarial proceedings are essential to 
the truth‐seeking function.” United States v. Khan, 508 F.3d 413, 
418 (7th Cir. 2007). Thus, “a district court must allow effective 
cross‐examination.” Linzy, 604 F.3d at 323. But effective cross‐
examination  is  not  akin  to  unlimited  cross‐examination.  See 
id. 
    “[W]hen  deciding  whether  limits  on  cross‐examination 
are  permissible,  we  must  first  distinguish  between  the  core 
values of the Confrontation Clause and more peripheral con‐
cerns which remain within the trial court’s ambit.” Id. (altera‐
tion in original) (quoting United States v. Reyes, 542 F.3d 588, 
593 (7th Cir. 2008)). “[O]ne such core value is the ability to ex‐
pose a witness’s motivation for testifying, his bias, or his pos‐
No. 17‐2244                                                           7

sible  incentives  to  lie  … .”  Id.  (quoting  United  States  v.  Re‐
cendiz, 557 F.3d 511, 530 (7th Cir. 2009)); see also United States 
v. Manske, 186 F.3d 770, 778 (7th Cir. 1999) (“[E]xposing wit‐
ness bias is at the ‘core’ of the confrontation right.”). Thus, if 
“‘the defense is completely forbidden from exposing the wit‐
ness’s bias or motive to testify,’ then the constitution is impli‐
cated.” Manske, 184 F.3d at 778 (quoting United States v. Sasson, 
62 F.3d 874, 883 (7th Cir. 1995)).  
    Critically,  however,  “the  Sixth  Amendment  is  not  impli‐
cated every time a limit is placed on a defendant’s right to ex‐
pose bias.” Id. Indeed, “once a trial court permits a defendant 
to expose a witness’s motivation, it is of peripheral concern to 
the Sixth Amendment how much opportunity defense coun‐
sel  gets  to  hammer  that  point  home  to  the  jury.”  Linzy,  604 
F.3d  at  323  (internal  quotation  marks  omitted)  (quoting  Re‐
cendiz, 556 F.3d at 530). Put another way, “the Confrontation 
Clause guarantees only an opportunity for effective cross‐ex‐
amination, not cross‐examination that is effective in whatever 
way, and to whatever extent, the defense might wish.” Id. (in‐
ternal quotation marks omitted) (quoting Kentucky v. Stincer, 
482 U.S. 730, 739 (1987)). 
    We first review, de novo, “whether the limit foreclosed an 
opportunity to  expose  biased or false  testimony, thereby af‐
fecting  the  ‘core  functions’  of  the  Confrontation  Clause.” 
Khan, 508 F.3d at 418 (quoting United States v. Smith, 454 F.3d 
707, 714 (7th Cir. 2006)). Then, to the extent “the ‘core func‐
tions’ of the Confrontation Clause remain intact, [we] ensure[] 
merely that the district court’s exercise of its ‘wide discretion’ 
in limiting cross‐examination was not abusive.” Id. (quoting 
Smith, 454 F.3d at 714).  
8                                                       No. 17‐2244 

    Williams argues her Confrontation Clause rights were vi‐
olated because “[t]he jury was deprived of the ability to ob‐
serve  Ms.  Patterson’s  and  Mr.  Sugar’s  demeanor  when  con‐
fronted with questioning as to their bias against Ms. Williams 
or  motives  to  lie.”  Specifically,  she  maintains  that  defense 
counsel  was  barred  from  asking  about  the  class  action  filed 
against SCCA and about SCCA’s treatment of Williams com‐
pared to other tenants. We disagree. To be sure, the court lim‐
ited  the  extent  to  which  Williams  could  question  Patterson 
and Sugar as to these issues. But contrary to Williams’s claim, 
defense  counsel  “was  not  entirely  precluded  from  delving 
into the discussion.” See Reyes, 542 F.3d at 594.  
    First,  the  district  court  permitted  defense  counsel  to  ask 
Patterson and Sugar a series of questions relating to the class 
action. Patterson testified on cross that she was aware of the 
lawsuit, that SCCA paid legal fees to defend the lawsuit, and 
that  Williams  attempted  to  recruit  other  tenants  to  join  the 
class. The court reasoned: 
       I think that there’s some area of cross available 
       for that, which is that [Patterson has] come here 
       as  a  government  witness,  her  testimony  is  for 
       the purpose of proving the government’s  case, 
       and she has this history with the defendant that 
       might make her biased against her and more bi‐
       ased for the government. Bias is always an area 
       of cross. 
Likewise, the court allowed Williams to pose questions about 
the class action, including legal fees, to Sugar. It told defense 
counsel: 
No. 17‐2244                                                               9

            [T]he fact that [Williams and SCCA are] in liti‐
            gation  and  the  fact  that  [Sugar]  is  actually  the 
            attorney  that  defended  the  person  that  [Wil‐
            liams] sued, I think that can be an angle of bias. 
            You can explore it only for that purpose, but not 
            for relevancy to the charge, because you haven’t 
            articulated  a  defense  theory  yet  as  to  how  it 
            could be.1 
    Second, the court allowed defense counsel to ask several 
questions  about  SCCA’s  treatment  of  Williams  relative  to 
other tenants, and specifically, about the availability of pay‐
ment plans. As the court wrote in rejecting Williams’s motion 
for a new trial: 
            In  truth,  the  Court  permitted  numerous  ques‐
            tions regarding whether others were given pay‐
            ment plans and whether the defendant was of‐
            fered one. The Court also permitted the line of 
            questions  that elicited  that Williams  may have 
            been treated differently because she had filed a 
            lawsuit,  encouraged  others  to  join  her  in  her 
            lawsuit, and was not offered a payment plan. As 
            such, the defense was given the materials that it 
            needed to argue, if it wanted, that Williams was 
            treated differently by [SCCA] due to her filing 
            of the lawsuit. 




                                                 
1 As the district court noted in denying Williams’s motion for acquittal or 

a new trial, defense counsel’s questioning of Sugar “fell flat because Sugar 
testified that no lawsuit was filed.” 
10                                                              No. 17‐2244 

In short, the district court allowed Williams to “establish that 
[Ptterson and Sugar] may have had a motive to lie”; it is there‐
fore  permissible  that  the  court’s  “limitations  denied  [Wil‐
liams] the opportunity to add extra detail to that motive.” See 
Linzy, 604 F.3d at 324 (quoting Recendiz, 556 F.3d at 530).2 
     Because the court’s cross‐examination limitations did not 
impact the “core functions” of the Confrontation Clause, we 
review only for abuse of discretion. We “give[] district courts 
‘wide latitude’ and ‘allow[] [them] to set reasonable limits on 
the scope and extent of cross‐examination based on concerns 
about  …  harassment,  prejudice, confusion  of  the  issues,  the 
witness’s safety [and] marginal[] relevance.’” Manske, 186 F.3d 
at  777  (first  and  second  alterations  added)  (quoting  United 
States v. Graffia, 120 F.3d 706, 712 (7th Cir. 1997)). 
   The  district  court  did  not  abuse  its  discretion.  It  limited 
cross‐examination  of  issues  relating  to  the  class  action  and 

                                                 
2 Williams’s citation to Davis v. Alaska, 415 U.S. 308 (1974) is not persuasive. 

In  Davis,  the  Court  found  a  Confrontation  Clause  violation  because 
“[w]hile  counsel  was  permitted  to ask  [the  witness]  whether  he was  bi‐
ased, counsel was unable to make a record from which to argue why [the 
defendant] might have been biased or otherwise lacked that degree of im‐
partiality expected of a witness at trial.” Id. at 318. The Court explained 
that “[o]n the basis of the limited cross‐examination that was permitted, 
the jury might well have thought that defense counsel was engaged in a 
speculative and baseless line of attack on the credibility of an apparently 
blameless witness.” Id. Here, in contrast, the district court did not just al‐
low defense counsel to ask Patterson and Sugar if they were biased. In‐
stead, it allowed counsel to ask the witnesses, for example, whether they 
knew about the class action and about legal fees. Thus, unlike in Davis, 
defense counsel was “permitted to expose to the jury the facts from which 
jurors … could appropriately draw inferences relating to the reliability of 
the witness.” See id. 
No. 17‐2244                                                          11

SCCA’s treatment of Williams because it determined that such 
testimony had minimal‐to‐no relevance and imposed a risk of 
prejudicing and confusing the jury. Specifically, the court ex‐
plained  that  “any  kind  of  battle  that  [Williams]  had  with 
[SCCA] regarding the assessments raises a jury nullification 
issue” because: 
        It’s  essentially  saying  that  the  debts  that  she’s 
        presenting  in  the  bankruptcy  are  debts  that 
        shouldn’t have been debts in the first place, so 
        it’s  like  a  collateral attack on a  debt that is the 
        debt  that  [Williams  is]  trying  to  get  rid  of, 
        whereas the elements of bankruptcy fraud have 
        nothing  to  do  with  [determining]  whether  the 
        debt is a valid debt. 
In  other  words,  “it  isn’t  a  defense  for  this  jury  to  unilater‐
ally …  look  at  the  problem  in  the  underlying  debt  and 
say … that’s not a good debt.” The court did not want the jury 
“to  believe  that  they  [could]  reach  a  conclusion  that  says 
[SCCA] didn’t treat [Williams] well, so we’re going to acquit 
because that was bad for her.” The court acted well within its 
discretion in recognizing the “marginal relevance” of the tes‐
timony and concerns about “prejudice” and “confusion of is‐
sues.” See Manske, 186 F.3d at 777.  
    B. Sentencing Guidelines  
    Next,  Williams  challenges  the  district  court’s  application 
of two specific offense characteristics used to determine her 
Guidelines adjusted offense level. She argues the district court 
erred in: (1) calculating the total loss amount; and (2) deter‐
mining the number of total victims. We review the court’s fac‐
tual findings related to its Guidelines calculation—including 
12                                                         No. 17‐2244 

its  determination  of  total  loss  and  number  of  victims—for 
clear error. United States v. Rosen, 726 F.3d 1017, 1024 (7th Cir. 
2013); United States v. Harris, 718 F.3d 698, 703 (7th Cir. 2013). 
        1. Loss Calculation 
    “The Sentencing Guidelines provide for an increase in of‐
fense level based upon the amount of loss resulting from an 
offense.” Rosen, 726 F.3d at 1024; see U.S.S.G. § 2B1.1(b)(1). For 
purposes of this provision, “loss” means “the greater of actual 
loss  or  intended  loss.”  U.S.S.G.  § 2B1.1  cmt.  n.3(A).  Actual 
loss, which is what the government sought to prove here, is 
defined  as  “the  reasonably  foreseeable  pecuniary  harm  that 
resulted from the offense.” Id. To be “reasonably foreseeable,” 
the defendant must have known, or reasonably should have 
known, that the pecuniary harm “was a potential result of the 
offense.” Id. “It is the government’s burden to prove the loss 
amount by a preponderance of the evidence.” United States v. 
Johns, 686 F.3d 438, 454 (7th Cir. 2012). 
     “[T]he calculation of loss in a bankruptcy fraud case can 
be rather complicated.” United States v. Edgar, 971 F.2d 89, 93 
(8th Cir. 1992). Thus, “the district court need only make ‘a rea‐
sonable  estimate  of  the  loss’  in  applying  the  enhancement.” 
United States v. White, 737 F.3d 1121, 1142 (7th Cir. 2013) (quot‐
ing  U.S.S.G.  § 2B1.1  cmt. n.3(C)). “[O]n  appeal, a defendant 
must ‘show that the court’s loss calculations were not only in‐
accurate but outside the realm of permissible computations.’” 
Id.  (quoting  United  States  v.  Love,  680  F.3d  994,  999  (7th  Cir. 
2012)). We reverse “only when we are ‘left with the definite 
and firm conviction that a mistake has been made.’” Id. (quot‐
ing United States v. Cruz‐Rea, 626 F.3d 929, 938 (7th Cir. 2010));
see also United States v. Gordon, 495 F.3d 427, 431 (7th Cir. 2007) 
(“The district court judge is in the best position to assess the 
No. 17‐2244                                                                 13

evidence  and  estimate  the  loss  based  on  that  evidence  and 
thus this court must defer to the district court’s determination 
of loss—and of course, its determination that the government 
has  met  its  burden  of  providing  a  reasonable  estimate  of 
loss.”). 
    Here, the court reasonably adopted the government’s cal‐
culation  to  impose  a  ten‐level  sentencing  enhancement.  See 
U.S.S.G. § 2B1.1(b)(1). It estimated, based on the “losses that 
[Williams] herself admitted to in the filings … for the bank‐
ruptcy relief,” that her increase in liabilities from 2003 to 2009 
was  $193,291.  And  it  rejected  Williams’s  proposed  alternate 
calculation  of  $45,694  that  was  based  solely  on  the  loss  di‐
rectly  related  to  SCCA.  The  court’s  determination  is  not 
clearly erroneous and is supported by evidence at trial. Wil‐
liams’s liabilities increased from $233,605 to $426,896 between 
her  first  and  final  bankruptcies,  and  her  fraudulent  use  of 
Chapter 13 caused the loss to her creditors.3 In fact, as the dis‐
trict court stated, its total loss estimate was quite “conserva‐
tive.”  Williams’s  fraudulent  activity  occurring  after  2009—
namely, transferring the condominium to Wilke so he could 
file  a  Chapter 13 bankruptcy—resulted in  additional loss to 
Williams’s creditors. 
  Williams maintains the district court erred because “there 
was no evidence presented—either at trial or at sentencing—
                                                 
3 Williams’s citation to United States v. Whiting, 471 F.3d 792 (7th Cir. 2006) 

is misplaced. There, the district court “correctly” acknowledged that the 
standard required causation and stated that the defendant’s “misrepresen‐
tations … caused the total loss,” but conceded certain facts were “not re‐
ally causal of losses.” Id. at 802. We thus held that “the district court im‐
properly applied the loss causation standard by finding both no causation 
and causation.” Id. Here, however, there was no such mixed finding. 
14                                                      No. 17‐2244 

that  the  underlying  debts  or  the  increase  in  debts,  were  the 
results of criminal or unlawful conduct.” See United States v. 
Schaefer, 291 F.3d 932, 939–40 (7th Cir. 2002) (noting the gov‐
ernment must demonstrate that the alleged fraudulent activi‐
ties “were unlawful”). This argument is not persuasive. Here, 
the relevant question is not whether the debt was lawfully in‐
curred.  Rather,  what  is  pertinent  is  that  by  convicting  Wil‐
liams  of  bankruptcy  fraud,  a  jury  determined  that  she  filed 
multiple Chapter 13 bankruptcy petitions in bad faith. As the 
district  court  explained,  Williams  “fraudulent[ly] 
invo[ked] …  the  automatic  stay”  to  hide  from  her  creditors 
and prevent them from recovering their debts. 
    Williams  also  argues  the  district  court  failed  to  address 
whether creditors other than SCCA were impacted. We disa‐
gree. “[W]hen we evaluate the entirety of the sentencing tran‐
script and review the district court’s conclusion in context,” it 
is clear the district court “made sufficient findings for us to 
meaningfully review its decision.” See White, 737 F.3d at 1140. 
The  district  judge  explained  that  she  understood  the  differ‐
ence  between  Williams’s  and  the  government’s  arguments; 
Williams  believed  liability  was  limited  to  loss  related  to 
SCCA,  while  the  government  thought  Williams  also  caused 
loss  to  other  creditors.  In  siding  with  the  government,  the 
court  explained  that  Williams’s  scheme  impacted  “all  credi‐
tors.” Even Williams concedes that the indictment against her 
“alleged  loss  to  multiple  creditors.”  Therefore,  the  district 
court’s loss calculation was certainly within “the realm of per‐
missible computations.” See id. at 1142. 
       2. Number of Victims 
   The  Sentencing  Guidelines  provide  for  a  two‐level  in‐
crease in the offense level “[i]f the offense … involved 10 or 
No. 17‐2244                                                     15

more  victims.”  U.S.S.G.  §  2B1.1(b)(2)(A)(i).  For  purposes  of 
the  Guidelines,  “victim”  means  “any  person  who  sustained 
any  part  of  the  actual  loss  determined  under  subsection 
(b)(1).” Id. § 2B1.1 cmt. n.1. The burden is on the government 
to  show  that  “the  individuals  suffered  pecuniary  harm.” 
United States v. Sutton, 582 F.3d 781, 785 (7th Cir. 2009). 
   Again,  the  district  court  adopted  the  government’s  view 
and  imposed  a  two‐level  sentencing  enhancement.  It  rea‐
soned that even if the purpose of Williams’s scheme was “pri‐
marily to keep herself within the condominium, there were so 
many other people that were owed that did not get paid as a 
result.” Indeed, the court emphasized that Williams had sixty 
creditors in 2009 compared to just thirty‐one in 2003.  
    Williams  contends  “[t]he  district  court  erred  when  it 
counted  each  of  Ms.  Williams’  creditors  as  victims  for  pur‐
poses of U.S.S.G. § 2B1.1.” Specifically, she maintains the gov‐
ernment  “failed  to  show  any  pecuniary  harm  to  creditors 
other than SCCA.” Not so. The district court explained why it 
rejected Williams’s argument that SCCA was the only victim: 
       [T]he  fraudulent  invocation  of  the  automatic 
       stay stayed all creditors from … barking at her 
       door. So each time the stays were filed, … any‐
       one  that  was  in  the  queue  waiting  to  be  paid 
       would be considered … a victim of the stays as 
       well as for the loss amount. 
Courts have consistently recognized that creditors can be con‐
sidered victims in bankruptcy fraud cases for purposes of a 
Guidelines offense‐level increase. See United States v. Middle‐
brook, 553 F.3d 572, 575 (7th Cir. 2009); see also United States v. 
Longwell, 410 F. App’x 684, 691 (4th Cir. 2011); United States v. 
16                                                            No. 17‐2244 

Saacks, 131 F.3d 540, 543 (5th Cir. 1997); United States v. Shad‐
duck, 112 F.3d 523, 531 (1st Cir. 1997); United States v. Nazifpour, 
944 F.2d 472, 474 (9th Cir. 1991). Thus, the district court did 
not clearly err in determining there were more than ten vic‐
tims.4 
                                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 




                                                 
4 Williams’s reliance on United States v. Sutton is not helpful. Sutton is a 

health care fraud case, where we held that a district court erred in impos‐
ing an offense‐level increase based on the number of victims because “it 
[was] not immediately apparent how [the] harms translate[d] to the mon‐
etary harm clearly required under § 2B1.1.” 582 F.3d at 785. Here, as dis‐
cussed  above,  the  district  court  reasonably  concluded  that  Williams’s 
fraudulent bankruptcy scheme did cause her creditors’ monetary harm.